DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 18 March 2022, the objections and 112(b) rejections are overcome by amendment to claim 10, claims 1-10 remain in consideration in the application.
The basis for the 102 and 103 rejections are maintained in this Office Action.
New in this Office Action are 112(a) and 112(b) rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Claim 1 recites “coating the glass mat scrim with a slurry including a high surface area carbon and a lignosulfonate; and placing the glass mat scrim with the applied slurry on the negative separator.” The filed application does not sufficiently support this order of the claimed method as the written description seems to suggest more than one method that the instant invention can embody. Appropriate correction and/or clarification of the claimed method and its consecutive steps is required to overcome this rejection. Additionally, this rejection applies to dependent claims 2-10 due to their dependency to claim 1.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “on a negative separator” and claim 3 recites the limitation “further including … on a negative separator leaf or an envelope”. It is indefinite if the negative separator and the negative separator leaf or envelope are two distinct and exclusive elements. For purposes of compact prosecution, this Office Action interprets these recited limitations to be interchangeable terms of, and are not distinct from, each other. Appropriate correction and/or clarification is required to overcome this rejection. Additionally, this rejection applies to dependent claims 2 and 4-10 due to their dependency to claim 1.
Claim 3 recites the limitation “the glass mat scrip”, which there is insufficient antecedent basis for. For purposes of compact prosecution, the examiner interprets this limitation to refer to the glass mat scrim. This rejection also applies to claim 9 due to dependency on claim 3. Appropriate correction is required to overcome this rejection.


Claim Rejections - 35 USC § 102
Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wertz (US 2018/0175392 A1).
Regarding claim 1, Wertz discloses a method of manufacturing a battery separator (“battery component described herein may be a capacitance layer (e.g., comprising conductive carbon) that can be used in an electrochemical cell” [0104]) to increase charge acceptance, cycle life or a combination thereof of a lead-acid battery (“The battery component may advantageously result in a reduction of delay of initial discharge of the battery, replenish freshly discharged active material, improve charge acceptance, and/or lead to an increase in the lifetime of the battery” [0029], which “may be used in lead acid batteries [0132]) with a glass mat scrim (“a fiber layer 6” [0031], 6 Fig. 1) on a negative separator (“adjacent (e.g., directly adjacent) to, for example, either … sides of a component of a battery such as a separator” [0107]) comprising:
coating the glass mat scrim with a slurry (“adding a paste” [0036]) including a high surface area carbon (“graphite, expanded graphite, carbon black” [0036]) and a lignosulfonate (“sodium lignosulfonate” [0036]); and
placing the glass mat scrim with the applied slurry on the negative separator (“the capacitance layer can be positioned adjacent (e.g., directly adjacent) to, for example, either or both sides of a component of a battery such as a separator and/or an electrode” [0107]).
Regarding claim 2, Wertz discloses all the limitations for the method as set forth in claim 1 above, and wherein the coating of the glass mat scrim on the negative separator with the slurry is configured to increase charge acceptance, cycle life, or combinations thereof of the lead acid battery (“an electrochemical cell comprising a battery component having a particular ratio of activated carbon to conductive carbon may have improved battery life and performance” [0082]).
Regarding claim 4, Wertz discloses all the limitations for the method as set forth in claim 1 above, and wherein the slurry coated to the glass mat scrim on the negative separator including:
the high surface area carbon (“graphite, expanded graphite, carbon black” [0036]);
the lignosulfonate (“sodium lignosulfonate” [0036]); and
a binder (“conductive carbon and activated carbon may include one or more binders” [0089]).
Regarding claim 10, Wertz discloses all the limitations for the method as set forth in claim 1 above, and wherein:
the high surface area carbon is configured to have a capacitive effect (“the battery component comprises one or more additives such as activated carbon and/or conductive carbon … may be useful as a conductive layer or capacitance layer within an electrochemical cell ( e.g., a layer capable of storing non-faradic charge in or on the layer).” [0029]) due to its large surface area (“the specific surface area of the conductive carbon is greater than or equal to … 100 m2/g” [0083]) in close proximity to a current collector grid or a negative active material (“the battery component can be disposed between the negative and positive plates. In some embodiments, the battery component can be combined with a battery grid to form a part of the plate” [0125]);
the high surface area carbon poses steric hindrance in growth of large lead sulfate crystals (“desirable resistance to acid stratification” [0098]) and ensures the efficient recharge of lead sulfate back into lead, thereby preventing sulfation of negative electrode (“replenish freshly discharged active material” [0029]) and increasing the life of the lead-acid battery (“lead to an increase in the lifetime of the battery” [0029]);
the high surface area carbon is configured to help in electrode irrigation by providing an acid reservoir when used in negative active material (“generally resulting in a desirable balance between resistance to acid stratification, ease of processability, and paste adhesion” [0164]);
the high surface area carbon is configured to have a beneficial effect as an acid reservoir, even when used in close contact with the surface of negative electrode (“the battery component is adjacent (e.g., directly adjacent) an electrode of the battery (e.g., the positive electrode, the negative electrode)” [0130]);
charge acceptance of the lead-acid battery is increased between 2 and 3 times compared to that of a standard cell with no carbon coated glass mat in the separator (“improve charge acceptance” [0029]) of a lead acid battery 2V cell tested under DCA conditions (“valve-regulated lead acid (VRLA) battery” [0132]);
the slurry applied on the glass mat or scrim provided acid stratification mitigation benefits from the carbon, the glass mat, or a combination of both (“resistance to acid stratification” [0098]);
or
combinations thereof.

Claim Rejections - 35 USC § 103
Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wertz (US 2018/0175392 A1) in view of Atanassova (US 2017/0373312 A1).
Regarding claim 3, Wertz discloses all the limitations for the method as set forth in claim 1 above, and wherein the lead-acid battery is a flooded or enhanced flooded battery (EFB) or an absorbed glass mat (AGM) battery (“valve-regulated batteries (e.g., absorbent glass mat batteries)” [0132]), wherein the method of manufacturing further including:
the placing of the glass mat scrim with the applied slurry on the negative separator including placing of the glass mat scrim with the applied slurry on a negative separator leaf or an envelope such that the glass mat scrim with the applied slurry faces the surface of a negative electrode in a cell assembly (“a fiber layer adjacent a battery grid and adding a paste” [0036] or “( e.g., contacting one or more sides of the fiber layer)” [0032]).
Wertz does not disclose wherein the method of manufacturing further includes drying the coated glass mat scrim including: air drying the coated glass mat scrim; or using a convective heating tunnel or infrared heating in a temperature range of 50 ºC to 100 ºC.
However, Atanassova discloses a method of manufacturing a battery separator (“electrodes formed from the electrode composition, cells (e.g., lead-acid battery) comprising the electrodes/electrode compositions, and methods of making thereof” Abstract) to increase charge acceptance, cycle life or a combination thereof of a lead-acid battery (“Future applications may operate at different cycling conditions and charge rates, including motive power and stationary flooded batteries where both increased cycle-life and faster charging capability are desired” [0003]) with a negative separator (“negative plates” [0058]) comprising a slurry (“the slurry (e.g., a paste) is deposited (or otherwise pasted) onto a substrate, such as a plate or grid” [0050]) including a high surface area carbon (“electrode compositions comprising a homogeneous mixture comprising a carbon additive comprising carbon black and activated carbon” [0020]) and a lignosulfonate (“the homogeneous mixture further comprises an organic molecule expander … Exemplary organic molecule expanders include lignosulfonates” [0040]). Atanassova teaches wherein the method of manufacturing further includes drying the slurry (“allowed to dry” [0050]) including: using a convective heating tunnel or infrared heating in a temperature range of 50ºC to 100ºC (“heating step (drying) at an elevated temperature (e.g., from 50 to 140ºC or from 65 to 95ºC.) at extremely low humidity, or even zero humidity” [0049]). Atanassova further teaches that the slurry results in a monolith (“the composition is a monolith” [0049]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the method of Wertz by drying the coated glass mat scrim including: using a convective heating tunnel or infrared heating in a temperature range of 50 ºC to 100 ºC, in view of Atanassova, in order to achieve a resulting monolith slurry on the glass mat scrim.
Regarding claim 5, Wertz discloses all the limitations for the method as set forth in claim 4 above, and wherein:
the high surface area carbon has a specific surface area between 15-1800 m2/g (Atanassova “the activated carbon has a surface area ranging from 650 m2/g to 3000 m2/g” [0035]);
the lignosulfonate is hydrophilic and water soluble compared to hydrophobic carbon additives, wherein the lignosulfonates aid in mixing and preparation of the slurry (Atanassova “capable of adsorbing or covalently bonding to the surface of a lead-containing species” [0040] where “Negative pastes … were produced … using 1.40 g cm-3 H2SO4 and leady oxide … then adding 2 g Vanisperse A lignosulfonate” in Example 1 [0056]);
the binder is a mixing aid (Wertz “useful for, for example, binding the conductive carbon and/or activated carbon to at least a portion of the plurality of fibers in the fiber layer. The binder may comprise particles and/or may be in liquid form when applied to the battery component.” [0089]);
or
combinations thereof.
Regarding claim 6, modified Wertz discloses all the limitations for the method as set forth in claim 5 above, and wherein:
the specific surface area of the high surface area carbon is between 1300-1500 m2/g (Atanassova “the activated carbon has a surface area ranging from 650 m2/g to 3000 m2/g” [0035]);
the lignosulfonates are configured to prevent the formation of large PbSO4 crystals during discharge state with strong antiflocculent properties which prevents affective recharge and consequent conversion of PbSO4 into Pb (Atanassova “prevents or substantially decreased the rate of formation of a smooth layer of PbSO4 at the surface of the lead-containing species” [0040]);
the binder is a surfactant that helps reduce the surface energy of the slurry and aids in the effective mixing and preparing a homogeneous slurry for coating of the glass mat or scrim (Wertz “the activated carbon and conductive carbon may be mixed with a binder to form a mixture (e.g., to form capacitor ink or dough). The mixture may then be incorporated into/onto a plurality of fibers ( e.g., in a fiber layer) by saturating the plurality of fibers with the mixture and/or coating the mixture on top of a fiber layer” [0106]);
or
combinations thereof.
Regarding claim 7, modified Wertz discloses all the limitations for the method as set forth in claim 6 above, and wherein:
the high surface area carbon is 10%-40% by dry weight of the slurry (Wertz “greater than or equal to 10 wt % … less than or equal to 40 wt%” [0081]);
the lignosulfonates preserve a spongy lead structure on the negative electrode in the recharge state (Atanassova “to form a porous network … at the surface of the lead-containing species” [0040]);
the binder is MA80, Guar Gum, Gum Arabic, Carboxymethylcellulose, fumed silica, or PEG (Wertz “Non-limiting examples of suitable binder materials include … carboxymethylcellulose (CMC), styrene-butadiene (SBR), … or the like” [0089]);
or
combinations thereof.
Regarding claim 8, modified Wertz discloses all the limitations for the method as set forth in claim 7 above, and wherein:
the high surface area carbon is PBX51 (Atanassova “PBXTM 51” [0054]) and is 30%-40% by dry weight of the slurry (Wertz “greater than or equal to 30 wt % … less than or equal to 40 wt%” [0081]);
the lignosulfonates is Vanisperse A (Atanassova “VS-A (Vanisperse A)” [0040]);
the binder is MA80;
or
combinations thereof.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wertz (US 2018/0175392 A1) in view of Atanassova (US 2017/0373312 A1) as applied to claim 3 above, and further in view of Finlayson (WO 2019/226902 A1).
Regarding claim 9, modified Wertz discloses all the limitations for the method as set forth in claim 3 above, but does not disclose wherein the slurry applied to the glass mat scrim on the negative separator further comprising a solvent for mixing the slurry, wherein the solvent does not include ionized water.
However, Finlayson discloses a method of manufacturing a battery separator of a lead-acid battery (“separator film” [0016]) with a glass mat scrim (“glass fiber matt” [0016]) comprising coating the glass mat scrim on a negative separator with a slurry (“electrode paste, preferably an anode paste, for a lead acid battery” [0066]) including a high surface area carbon (“comprising high-surface area carbon nanotubes” [0066]) and a lignosulfonate (“at least one polymer … selected from the group consisting of … lignosulfonates” [0055]), wherein the method further includes drying the coated glass mat scrim (“coated foil is subsequently … followed by a slitting operation for proper electrode sizing and drying” [0006]). Finlayson teaches wherein the slurry applied to the glass mat scrim on the negative separator further comprising a solvent for mixing the slurry (“dispersing aid” or “solvent” [0066]), wherein the solvent does not include ionized water (“renewable solvents such as cyrene (Dihydrolevoglucosenone) or solvents miscible with, for example, deionized water” [0066]), and that this solvent aids to disperse the high surface area carbon in a matrix ([0017]) where the solvent not including ionized water is capable of dissolving polymer matrices ([0062]), extracting oriented carbons by removal of the matrix material ([0062]), and prevents the formation of Van der Waals, electrical or electrostatic forces within the high surface area carbon to prevent it from agglomerating into a tight bundle that reduces the exposed surface area of the carbon ([0067]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the slurry of modified Wertz by applying the slurry to the glass mat scrim on the negative separator that further comprises a solvent for mixing the slurry, wherein the solvent does not include ionized water in view of Finlayson, in order to achieve a slurry that disperses the high surface area carbon from a matrix where the solvent that does not include ionized water dissolves polymer matrices, extracts carbon from matrix material, and prevents the formation of Van der Waals, electrical or electrostatic forces within the high surface area carbon to prevent it from agglomerating into a tight bundle that reduces the exposed surface area of the carbon.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721